Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The instant application having Application No. 14/620,704 has claims 1, 2, 5, 11, 15-18, 20 and 25-34 pending in the application filed on 02/12/2015; there are 3 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments


This Office Action is in response to applicant’s communication filed on 02/24/2021 in response to PTO Office Action dated November 30, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections




 35 USC § 103(a) Rejection

Applicant's following arguments filed on 02/24/2021 have been fully considered but they are not persuasive.

Independent Claims 1, 11 and 20


Independent Claim 1


Applicant argues on page 11 in regards to the independent claim 1, “On page 9 of the Action, the Action identifies Anderson’s ‘record’ as corresponding to the claimed ‘tuple’, Anderson’s ‘record including one or more fields containing values’ as corresponding to the claimed ‘attribute name’, and Anderson’s ‘clusters’ as corresponding to the claimed ‘list of entities’. The Action also appears to identify Anderson’s ‘group records that have similar content’ as corresponding to the claimed ‘recursively dividing... until each entity in a common subgroup has the same value for the attribute name by which the division is based’.  Additionally, Anderson does not teach ‘group records’ that have ‘the same value’, as recited in the claim. As a result, Anderson does not teach or suggest ‘recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based’, as recited in the claim. Malladi, Stark, and Riggs do not remedy this deficiency. Accordingly, the combination of Stark, Anderson, Malladi and Riggs does not render amended claim 1 obvious”.

Examiner respectfully disagrees with arguments on page 10 in regards to the independent claim 1.  The combination of Starks Kimberly (US PGPUB 20130159305),  Anderson Arlen (US PGPUB 20200320102), Riggs Rory (US PGPUB 20180293207) and Malladi et al (US PGPUB 20100083277) teaches all the features/limitations of the amended independent claim 1.  Anderson (Paragraph [0003], Paragraph [0099], Paragraph [0102] and Paragraph [0120]) teaches “recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based (clusters (list of entities) can be hierarchical, where a given cluster at one level is itself divided (recursively dividing) into multiple clusters at another level, records are grouped together that have similar content (based on their corresponding tokens) to produce a collection of data clusters and data records that are included in a cluster are said to be members of that cluster where a set of records sharing identical values (same value) in the scoring fields will share the same cluster membership decision)“.  Anderson clearly teaches that ‘group records’ that have ‘the same value’ (data records that are included in a cluster are said to be members of that cluster where a set of records sharing identical values)”.  Thus the arguments related to Anderson are incorrect.

Applicant argues on pages 11 and 12 in regards to the independent claim 1, “The Action also appears to identify Anderson’s ‘smallest cluster key’ as corresponding to the claimed ‘attribute name …has a smallest number of different values compared to other attribute names’. However, this is inconsistent with the Action’s earlier mapping where the Action appears to identify Anderson’s ‘content’ rather than the ‘cluster key’ as corresponding to the claimed attribute name. As a result, Anderson does not teach or suggest ‘wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names’, as recited in the claim. Malladi, Stark, and Riggs do not remedy this deficiency. Accordingly, the combination of Stark, Anderson, Malladi and Riggs does not render amended claim 1 obvious ”.

Examiner respectfully disagrees with arguments on page 11 and 12 in regards to the independent claim 1.  The combination of Starks Kimberly (US PGPUB 20130159305), Anderson Arlen (US PGPUB 20200320102), Riggs Rory (US PGPUB 20180293207) and Malladi et al (US PGPUB 20100083277) teaches all the features/limitations of the amended independent claim 1.  Anderson (Paragraph [0269], Paragraph [0270] and Paragraph [0271]) teaches “wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names (the records are partitioned by the unique record key, the data records are rolled up on record key to obtain a vector of distinct cluster keys associated with the record, the smallest cluster key is selected where the cluster key is added to the record, the segment key is dropped and the records are rolled up on record key to produce records with unique record key, each containing vectors of cluster keys)“.  Anderson clearly teaches that the smallest cluster key is selected and the cluster key is added to the record.   The records are rolled up on record key to produce records with unique record key, each containing vectors of cluster keys.  Thus Anderson teaches that “the record ‘content’ having the ‘smallest number of different values compared to’ other record ‘content’.  The arguments related to Anderson are incorrect.

Independent Claims 11 and 20

Applicant argues on page 12 in regards to the independent claims 11 and 20, “Claims 11 and 20 recite features that are similar, though not identical, to those of claim 1.   Accordingly, Applicant respectfully requests that this rejection be withdrawn and the claims be passed to allowance”.  

Examiner respectfully disagrees with argument on page 12 in regards to the independent claims 11 and 20.  For the reasons specified supra for the independent claim 1, the combination of Starks Kimberly (US PGPUB 20130159305), Anderson Arlen (US PGPUB 20200320102), Riggs Rory (US PGPUB 20180293207) and Malladi et al (US PGPUB 20100083277) teaches all the limitations of the amended independent claims 11 and 20.  Thus the independent claims 11 and 20 are not allowable.  

Dependent Claims 2, 5, 15-18 and 25-34

Claims 2, 5, 15-18 and 25-34

Applicant argues on page 12 in regards to the dependent claims 2, 5, 15-18 and 25-34, “Claims 2, 5, 15-18 and 25-34 dependent from the independent claims 1, 11 and 20 and are believed to be allowable over the cited art.  Accordingly, Applicant respectfully requests that this rejection be withdrawn and the claims be passed to allowance”.  

Examiner respectfully disagrees with arguments on page 12 in regards to the dependent claims 2, 5, 15-18 and 25-34.  For the reasons specified supra for the independent claims 1, 11 and 20, the dependent claims 2, 5, 15-18 and 25-34 are not allowable.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 11, 17, 20, 25-28, 30-31 and 34 are rejected under 35 U.S.C. 103 as being un-patentable over Starks Kimberly (US PGPUB 20130159305) in view of Anderson Arlen (US PGPUB 20200320102) and in further view of Riggs Rory (US PGPUB 20180293207) and Malladi et al (US PGPUB 20100083277).

As per claim 1:
Starks teaches:
“A method of providing a list of entities, comprising” (Paragraph [0014] and Paragraph [0015] (methods include extracting entities)) 
“obtaining, at a server, a list of entities responsive to a request from a client” (Paragraph [0015], Paragraph [0019] and Paragraph [0057] (extracting & providing the entities based on the requests expressed by the customer and the entities include data from various data sources in suitable data structure))
“sorting the list of entities in an order based on the assigned subgroup numbers, the entities in the sorted order including the first entity adjacent to and preceding the second entity” (Paragraph [0029] (the sorting transform may sort the extracted entities such that relatively short entities are placed in sorted order at the end of the sorted entities data set while relatively long entities are placed in sorted order at the beginning of the sorted entities data set))
“in response to the request from the client” (Paragraph [0057], (requests expressed by the customer))
 “transmitting the entities in the sorted order over a network to the client” (Paragraph [0028], Paragraph [0029] and Paragraph [0083] (output for the end-users, the sorted extracted entities sorted by sorting transform in a networked deployment consisting of a client machine in a server-client network environment))
“and transmitting a list of subgroup numbers to the client, the list of subgroup numbers being based on the assigning” (Paragraph [0027], Paragraph [0041] and Paragraph [0060] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group and the entity groups show three groups and the cluster groups show only two groups))
“wherein the first and second entities having different subgroup numbers for the first attribute name provide an indication to the client to create a new object to represent the second entity” (Paragraph [0060] and Paragraph [0065] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group and other groupings may be formed, as may be determined by the matching criteria))
“and the first and second entities having the same subgroup number for the first attribute provides an indication to the client to copy an object representing the first entity to represent the second entity” (Paragraph [0060], Paragraph [0062] and Paragraph [0068] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group, if two entities share the same primary grouping or secondary grouping, then the two entities are associated with each other (same subgroup number for the first attribute) and the associate transform will connect the two sets of groups in such a way that the outcome will be as if only the second match transform was performed (copy an object representing the first entity to represent the second entity)).
Starks does not EXPLICITLY teach: the list of entities including a first entity and a second entity, each entity in the list including a plurality of tuples, and each tuple including an attribute name and a value; recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based; wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names; for each division resulting in a plurality of subgroups including one or more entities, assigning a subgroup number to each of the corresponding entity’s attribute names by which the division is based; a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based; a second subgroup number for a second subgroup of entities being assigned to the first attribute name; and the first subgroup number being different from the second subgroup number; serializing the sorted list of entities into a data stream; and transmitting the serialized list of entities.
However, Anderson teaches:
“the list of entities including a first entity and a second entity, each entity in the list including a plurality of tuples, and each tuple including an attribute name and a value” (Paragraph [0044], Paragraph [0045]  and Paragraph [0088] (process different subsets of the set of records by different respective recipient processing entities, a first processing entity configured to partition a set of records into multiple subsets of records and data in a data source may be organized as one or more records, each record (tuple) including one or more fields containing values (attribute name and values), each value consisting of a string of characters or binary values))
 “recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based” (Paragraph [0003], Paragraph [0099], Paragraph [0102] and Paragraph [0120] (clusters (list of entities) can be hierarchical, where a given cluster at one level is itself divided (recursively dividing) into multiple clusters at another level, records are grouped together that have similar content (based on their corresponding tokens) to produce a collection of data clusters and data records that are included in a cluster are said to be members of that cluster where a set of records sharing identical values (same value) in the scoring fields will share the same cluster membership decision))
“wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names” (Paragraph [0269], Paragraph [0270] and Paragraph [0271] (the records are partitioned by the unique record key, the data records are rolled up on record key to obtain a vector of distinct cluster keys associated with the record, the smallest cluster key is selected where the cluster key is added to the record, the segment key is dropped and the records are rolled up on record key to produce records with unique record key, each containing vectors of cluster keys)).
Also, Riggs teaches:
“for each division resulting in a plurality of subgroups including one or more entities, assigning a subgroup number to each of the corresponding entity’s attribute names by which the division is based” (Paragraph [0060] (a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks, and assigning portfolio weights to one or more sub-groups based on their stratified or segmented positions))
“a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based” (Paragraph [0060] and Fig. 4 (a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks , and assigning first sub-group number 1A corresponding to the group 1 for the common grouping attribute of the investment securities risk))
a second subgroup number for a second subgroup of entities being assigned to the first attribute name” (Paragraph [0175] and Fig. 4 (stratifying or segmenting the grouped investment securities into sub-groups that are a) associated with different risks, while b) still associated with the risk characteristics of the group in which they are contained and assigning a second sub-group number 1B or 1C))
and the first subgroup number being different from the second subgroup number” (Paragraph [0175] and Fig. 4 (stratifying or segmenting the grouped investment securities into sub-groups that are a) associated with different risks, while b) still associated with the risk characteristics of the group in which they are contained and assigning different numbers to first, second or third sub-groups like 1A, 1B or 1C)).
Also, Malladi teaches:
 “serializing the sorted list of entities into a data stream” (Paragraph [0035] (the request dispatcher serializes the outgoing message))
“and transmitting the serialized list of entities” (Paragraph [0035] (the transport factory module delegates transport of the message via one of a plurality of pluggable transport processors)).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Starks, Anderson, Riggs  and Malladi for “the list of entities including a first entity and a second entity, each entity in the list including a plurality of tuples, and each tuple including an attribute name and a value; recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based; wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names; for each division resulting in a plurality of subgroups including one or more entities, assigning a subgroup number to each of the corresponding entity’s attribute names by which the division is based; a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based; a second subgroup number for a second subgroup of entities being assigned to the first attribute name; and the first subgroup number being different from the second subgroup number; serializing the sorted list of entities into a data stream; and transmitting the serialized list of entities” as an improved approach it incrementally discovers clusters and represents each by a representative record that a new query record must be close to before undertaking further scoring of nearby records (Anderson, Paragraph [0045], a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks, and assigning portfolio weights to one or more sub-groups based on their stratified or segmented positions (Riggs, Paragraph [0060])  and for processing messages using native data serialization/deserialization and processing modules can be added or removed without requiring significant level of re-configuration (Malladi, Paragraph [0021] and Paragraph [0022]). 
Therefore, it would have been obvious to combine Starks, Anderson, Riggs and Malladi.

As per claim 2:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 1 above. 
Malladi further teaches:
“wherein the list of entities is in a data-interchange format” (Paragraph [0041] (the serializer/deserializer framework 600 and can allow plugging in different Stax parsers for different data formats)).

As per claim 11:
Starks teaches:
“A system, comprising” (Paragraph [0014] and Paragraph [0015] (systems including extracting and providing entities)) 
“a server that obtains a list of entities responsive to a request from a client” (Paragraph [0015], Paragraph [0019] and Paragraph [0057] (extracting & providing the entities based on the requests expressed by the customer and the entities include data from various data sources in suitable data structure))
“wherein the server that includes a sort module” (Paragraph [0037] (the entity clustering system includes an entity sorting module to perform sorting transforms))
“wherein the sort module identifies a first tuple that appears a greater number of times among the list of entities than a second tuple” (Paragraph [0021] (the entity matching transform may operate by selecting a next entity (e.g., the top entity on the sorted entity list) from the sorted entities))
 “sorts the list of entities in an order based on the assigned subgroup numbers, wherein each entity in a common subgroup has the same value for the attribute name by which the division is based, and the entities in the sorted order include a first entity adjacent to and preceding a second entity” (Paragraph [0017], Paragraph [0021] , Paragraph [0027], Paragraph [0029] and Paragraph [0042] (the sorting transform may sort the extracted entities such that relatively short entities are placed in sorted order at the end of the sorted entities data set, the selected entity is compared using comparison criteria to the remaining entities in the sorted entity list to determine whether a set of the remaining entities match the selected entity and the matching transform may break the entities into subgroups based on entity type))
 “wherein the client receives the list of subgroup numbers and the entities in the sorted order and creates a first object to represent the first entity” (Paragraph [0027], Paragraph [0041] and Paragraph [0060] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group and the entity groups show three groups and the cluster groups show only two groups))
“wherein the client creates a new object to represent the second entity if the first and second entities have different subgroup numbers for the first attribute name” (Paragraph [0060] and Paragraph [0065] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group and other groupings may be formed, as may be determined by the matching criteria))
“and wherein the client copies the first object and sets fields of the object copy in accordance with the second entity’s tuples to represent the second entity if the first and second entities have the same subgroup number for the first attribute name” (Paragraph [0060], Paragraph [0062] and Paragraph [0068] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group, if two entities share the same primary grouping or secondary grouping, then the two entities are associated with each other (same subgroup number for the first attribute) and the associate transform will connect the two sets of groups in such a way that the outcome will be as if only the second match transform was performed (copy an object representing the first entity to represent the second entity)).
Starks does not EXPLICITLY teach: wherein each entity in the list includes a plurality of tuples, and each tuple includes an attribute name and a value; wherein the server includes a serializer; wherein the server is configured to recursively divide the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based; wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names; divides the list of entities into first and second subgroups based on a first attribute name included in the first tuple; and assigns a subgroup number of each of the corresponding entity’s attribute names by which the respective division is based; a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based; a second subgroup number for a second subgroup of entities being assigned to the first attribute name; the first subgroup number being different from the second subgroup number; wherein the serializer serializes the sorted list of entities into a data stream; and in response to the request from the client; the serializer transmits a list of subgroup numbers and the serialized list of entities in the sorted order over a network to the client.
However, Anderson teaches:
“wherein each entity in the list includes a plurality of tuples, and each tuple includes an attribute name and a value” (Paragraph [0044], Paragraph [0045]  and Paragraph [0088] (process different subsets of the set of records by different respective recipient processing entities, a first processing entity configured to partition a set of records into multiple subsets of records and data in a data source may be organized as one or more records, each record (tuple) including one or more fields containing values (attribute name and values), each value consisting of a string of characters or binary values))
“recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based” (Paragraph [0003], Paragraph [0099], Paragraph [0102] and Paragraph [0120] (clusters (list of entities) can be hierarchical, where a given cluster at one level is itself divided (recursively dividing) into multiple clusters at another level, records are grouped together that have similar content (based on their corresponding tokens) to produce a collection of data clusters and data records that are included in a cluster are said to be members of that cluster where a set of records sharing identical values (same value) in the scoring fields will share the same cluster membership decision))
“wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names” (Paragraph [0269], Paragraph [0270] and Paragraph [0271] (the records are partitioned by the unique record key, the data records are rolled up on record key to obtain a vector of distinct cluster keys associated with the record, the smallest cluster key is selected where the cluster key is added to the record, the segment key is dropped and the records are rolled up on record key to produce records with unique record key, each containing vectors of cluster keys)).
Also, Riggs teaches:
“divides the list of entities into first and second subgroups based on a first attribute name included in the first tuple” (Paragraph [0092] and Paragraph [0134] (the process of stratification or segmentation can include dividing a population into subsets and includes segmenting the selected group of elements, or representations of those elements, into two or more subgroups, wherein the subgroups are subsets of the segmented groups)).
“and assigns a subgroup number of each of the corresponding entity’s attribute names by which the respective division is based” (Paragraph [0060] (a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks and assigning portfolio weights to one or more sub-groups based on their stratified or segmented positions))
a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based” (Paragraph [0060] and Fig. 4 (a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks , and assigning first sub-group number 1A corresponding to the group 1 for the common grouping attribute of the investment securities risk))
a second subgroup number for a second subgroup of entities being assigned to the first attribute name” (Paragraph [0175] and Fig. 4 (stratifying or segmenting the grouped investment securities into sub-groups that are a) associated with different risks, while b) still associated with the risk characteristics of the group in which they are contained and assigning a second sub-group number 1B or 1C))
the first subgroup number being different from the second subgroup number” (Paragraph [0175] and Fig. 4 (stratifying or segmenting the grouped investment securities into sub-groups that are a) associated with different risks, while b) still associated with the risk characteristics of the group in which they are contained and assigning different numbers to first, second or third sub-groups like 1A, 1B or 1C)).
Also, Malladi teaches:
“wherein the server includes a serializer” (Paragraph [0018] (the computer implemented system using serializers))
 “wherein the serializer serializes the sorted list of entities into a data stream and in response to the request from the client” (Paragraph [0035] (the request dispatcher serializes the outgoing message before handing off the message to the transport factory module))
“the serializer transmits a list of subgroup numbers and the serialized list of entities in the sorted order over a network to the client” (Paragraph [0044] wherein Malladi’s teachings of (the serilization module selects appropriate writer for output)).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Starks, Anderson, Riggs  and Malladi for “wherein each entity in the list includes a plurality of tuples, and each tuple includes an attribute name and a value; wherein the server includes a serializer; wherein the server is configured to recursively divide the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based; wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names; divides the list of entities into first and second subgroups based on a first attribute name included in the first tuple; and assigns a subgroup number of each of the corresponding entity’s attribute names by which the respective division is based; a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based; a second subgroup number for a second subgroup of entities being assigned to the first attribute name; the first subgroup number being different from the second subgroup number; wherein the serializer serializes the sorted list of entities into a data stream; and in response to the request from the client; the serializer transmits a list of subgroup numbers and the serialized list of entities in the sorted order over a network to the client” as an improved approach it incrementally discovers clusters and represents each by a representative record that a new query record must be close to before undertaking further scoring of nearby records (Anderson, Paragraph [0045], a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks, and assigning portfolio weights to one or more sub-groups based on their stratified or segmented positions (Riggs, Paragraph [0060])  and for processing messages using native data serialization/deserialization and processing modules can be added or removed without requiring significant level of re-configuration (Malladi, Paragraph [0021] and Paragraph [0022]). 
Therefore, it would have been obvious to combine Starks, Anderson, Riggs and Malladi.

As per claim 17:
Starks, Anderson, Riggs and Malladi teach the system as specified in the parent claim 11 above. 
Starks further teaches:
“wherein the sort module creates the list of subgroup numbers based on the subgroup number assignments and the one or more divisions, and wherein the list of subgroup numbers includes the assigned subgroup numbers” (Paragraph [0017] and Paragraph [0061] (a matching transform may be used to break similar entities into groups and the group data set, associates each of the entities with a group, as shown by the numbers assigned in the data set)).

As per claim 18:
Starks, Anderson, Riggs and Malladi teach the system as specified in the parent claim 11 above. 
Starks further teaches:
“wherein the client includes an entity processing module” (Paragraph [0033] (the client device may access the data service job  or the entity clustering system))
 “that creates the first object based on the first entity” (Paragraph [0015] (extracting the entities, such as topics, associated with one or more documents and providing the entities in a form that reduces duplicative entities)).
Also, Anderson teaches:
“the first object including a set of fields and a set of values in accordance with the first entity’s attribute names and values” (Paragraph [0086] (a clustering process executed by the data processing system analyzes tokens that appear within data organized as records that have values for respective fields (also called "attributes" or "columns")).

As per claim 20:
Starks teaches:
“A non-transitory machine-readable medium comprising a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors to perform a method comprising” (Paragraph [0086] (a machine-readable medium  on which is stored one or more sets of data structures and instructions or software which may also reside, completely or at least partially, within the main memory and/or within the processor  during execution and utilized by methods)) 
“obtaining, at a server, a list of entities responsive to a request from a client” (Paragraph [0015], Paragraph [0019] and Paragraph [0057] (extracting & providing the entities based on the requests expressed by the customer and the entities include data from various data sources in suitable data structure))
“sorting the list of entities in an order based on the assigned subgroup numbers, the entities in the sorted order including the first entity adjacent to and preceding the second entity” (Paragraph [0029] (the sorting transform may sort the extracted entities such that relatively short entities are placed in sorted order at the end of the sorted entities data set while relatively long entities are placed in sorted order at the beginning of the sorted entities data set))
“in response to the request from the client” (Paragraph [0057] (requests expressed by the customer))
 “transmitting the entities in the sorted order over a network to the client” (Paragraph [0028], Paragraph [0029] and Paragraph [0083] (output for the end-users, the sorted extracted entities sorted by sorting transform in a networked deployment consisting of a client machine in a server-client network environment))
“and transmitting a list of subgroup numbers to the client, the list of subgroup numbers being based on the assigning” (Paragraph [0027], Paragraph [0041] and Paragraph [0060] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group and the entity groups show three groups and the cluster groups show only two groups))
“wherein the first and second entities having different subgroup numbers for the first attribute name provide an indication to the client to create a new object to represent the second entity” (Paragraph [0060] and Paragraph [0065] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group and other groupings may be formed, as may be determined by the matching criteria))
“and the first and second entities having the same subgroup number for the first attribute provides an indication to the client to copy an object representing the first entity to represent the second entity” (Paragraph [0060], Paragraph [0062] and Paragraph [0068] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group, if two entities share the same primary grouping or secondary grouping, then the two entities are associated with each other (same subgroup number for the first attribute) and the associate transform will connect the two sets of groups in such a way that the outcome will be as if only the second match transform was performed (copy an object representing the first entity to represent the second entity)).
Starks does not EXPLICITLY teach: the list of entities including a first entity and a second entity, each entity in the list including a plurality of tuples, and each tuple including an attribute name and a value; recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based; wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names; for each division resulting in a plurality of subgroups including one or more entities, assigning a subgroup number to each of the corresponding entity’s attribute names by which the division is based; a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based; a second subgroup number for a second subgroup of entities being assigned to the first attribute name; and the first subgroup number being different from the second subgroup number; serializing the sorted list of entities into a data stream; and transmitting the serialized list of entities.
However, Anderson teaches:
“the list of entities including a first entity and a second entity, each entity in the list including a plurality of tuples, and each tuple including an attribute name and a value” (Paragraph [0044], Paragraph [0045]  and Paragraph [0088] (process different subsets of the set of records by different respective recipient processing entities, a first processing entity configured to partition a set of records into multiple subsets of records and data in a data source may be organized as one or more records, each record (tuple) including one or more fields containing values (attribute name and values), each value consisting of a string of characters or binary values))
 “recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based” (Paragraph [0003], Paragraph [0099], Paragraph [0102] and Paragraph [0120] (clusters (list of entities) can be hierarchical, where a given cluster at one level is itself divided (recursively dividing) into multiple clusters at another level, records are grouped together that have similar content (based on their corresponding tokens) to produce a collection of data clusters and data records that are included in a cluster are said to be members of that cluster where a set of records sharing identical values (same value) in the scoring fields will share the same cluster membership decision))
“wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names” (Paragraph [0269], Paragraph [0270] and Paragraph [0271] (the records are partitioned by the unique record key, the data records are rolled up on record key to obtain a vector of distinct cluster keys associated with the record, the smallest cluster key is selected where the cluster key is added to the record, the segment key is dropped and the records are rolled up on record key to produce records with unique record key, each containing vectors of cluster keys)).
Also, Riggs teaches:
“for each division resulting in a plurality of subgroups including one or more entities, assigning a subgroup number to each of the corresponding entity’s attribute names by which the division is based” (Paragraph [0060] (a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks, and assigning portfolio weights to one or more sub-groups based on their stratified or segmented positions))
“a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based” (Paragraph [0060] and Fig. 4 (a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks , and assigning first sub-group number 1A corresponding to the group 1 for the common grouping attribute of the investment securities risk))
a second subgroup number for a second subgroup of entities being assigned to the first attribute name” (Paragraph [0175] and Fig. 4 (stratifying or segmenting the grouped investment securities into sub-groups that are a) associated with different risks, while b) still associated with the risk characteristics of the group in which they are contained and assigning a second sub-group number 1B or 1C))
and the first subgroup number being different from the second subgroup number” (Paragraph [0175] and Fig. 4 (stratifying or segmenting the grouped investment securities into sub-groups that are a) associated with different risks, while b) still associated with the risk characteristics of the group in which they are contained and assigning different numbers to first, second or third sub-groups like 1A, 1B or 1C)).
Also, Malladi teaches:
 “serializing the sorted list of entities into a data stream” (Paragraph [0035] (the request dispatcher serializes the outgoing message))
“and transmitting the serialized list of entities” (Paragraph [0035] (the transport factory module delegates transport of the message via one of a plurality of pluggable transport processors)).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Starks, Anderson, Riggs  and Malladi for “the list of entities including a first entity and a second entity, each entity in the list including a plurality of tuples, and each tuple including an attribute name and a value; recursively dividing the list of entities into subgroups based on an attribute name in the plurality of tuples until each entity in a common subgroup has the same value for the attribute name by which the division is based; wherein the attribute name selected at each level of division has a smallest number of different values compared to other attribute names; for each division resulting in a plurality of subgroups including one or more entities, assigning a subgroup number to each of the corresponding entity’s attribute names by which the division is based; a first subgroup number for a first subgroup of entities being assigned to a first attribute name by which a division is based; a second subgroup number for a second subgroup of entities being assigned to the first attribute name; and the first subgroup number being different from the second subgroup number; serializing the sorted list of entities into a data stream; and transmitting the serialized list of entities” as an improved approach it incrementally discovers clusters and represents each by a representative record that a new query record must be close to before undertaking further scoring of nearby records (Anderson, Paragraph [0045], a stratified or segmented composite portfolio can be formed by selecting a group of investment securities, segmenting the securities into sub-groups according to attributes that correlate to one or more identified investment security risks, and assigning portfolio weights to one or more sub-groups based on their stratified or segmented positions (Riggs, Paragraph [0060])  and for processing messages using native data serialization/deserialization and processing modules can be added or removed without requiring significant level of re-configuration (Malladi, Paragraph [0021] and Paragraph [0022]). 
Therefore, it would have been obvious to combine Starks, Anderson, Riggs and Malladi.

As per claim 25:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 1 above. 
Anderson further teaches:
“wherein recursively dividing the list of entities into subgroups includes” (Paragraph [0003] (clusters (list of entities) can be hierarchical, where a given cluster at one level is itself divided (recursively dividing) into multiple clusters (subgroups) at another level))
“identifying a first tuple having the most matches among the list of entities, the first tuple including the first attribute name” (Paragraph [0086] (analyzes tokens that appear within data organized as records that have values for respective fields))
“placing a first set of entities having a first common value for the first attribute name into the first subgroup” (Paragraph [0099] (to group records that have similar content (based on their corresponding tokens) to produce a collection of data clusters))
“placing a second set of entities having a second common value for the first attribute name into the second subgroup, the first common value being different from the second common value” (Paragraph [0114] and Paragraph [0173] (a single record may be assigned to multiple clusters, for example in different segments or on separate clustering passes with different cluster strategies and segmentation is followed by partitioning segments of records into multiple processing entities for parallelization of a clustering algorithm)).

As per claim 26:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 25 above. 
Anderson further teaches:
“wherein recursively dividing the list of entities into subgroups includes” (Paragraph [0003] (clusters (list of entities) can be hierarchical, where a given cluster at one level is itself divided (recursively dividing) into multiple clusters (subgroups) at another level))
“identifying a second tuple having the most matches among the first subgroup, the second tuple including a second attribute name” (Paragraph [0086] (analyzes tokens that appear within data organized as records that have values for respective fields))
“placing a third set of entities of the first subgroup into a third subgroup, the third set of entities having a third common value for the second attribute name” (Paragraph [0088] and Paragraph [0099] (data in a data source may be organized as one or more records, each record including one or more fields containing values and collection of data clusters are formed by grouping records that have similar content (based on their corresponding tokens)))
“placing a fourth set of entities of the first subgroup into a fourth subgroup, the fourth set of entities having a fourth common value for the second attribute name, and the third common value being different from the fourth common value” (Paragraph [0114] and Paragraph [0173] (a single record may be assigned to multiple clusters, multiple match reconciler may be used to reconcile the assignments to associate each record to a single cluster, and to isolate a single segment of records from a larger set of records to reduce the number of records that must be compared to find a match)).

As per claim 27:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 1 above. 
Starks further teaches:
“generating, at a parser, a logical message tree of entities, the order of the entities in the logical message tree being based on the assigned subgroup numbers” (Paragraph [0028], Paragraph [0041] and Paragraph [0043] (the sorting transform maintains a separate container like a list, set, group, table, or the tree to store the master entity of each group, the selected entity and the remaining entities with a similarity value that meets a similarity threshold are then associated with a group))
“wherein sorting the list of entities based on the order of the entities in the logical message tree” (Paragraph [0029] (the sorting transform may sort the extracted entities such that relatively short entities are placed in sorted order at the end of the sorted entities data set while relatively long entities are placed in sorted order at the beginning of the sorted entities data set)).

As per claim 28:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 1 above. 
Riggs further teaches:
“wherein the new object is an instantiation of a class defined in an object-oriented programming language” (Paragraph [0303] (The systems and methods described herein can be implemented using object programming languages such as Flash.TM., JAVA.TM., C++, C#, Python, Visual Basic.TM., JavaScript.TM. etc., or a combination of programming languages, including compiled or interpreted languages, and can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment)).

As per claim 30:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 18 above. 
Starks further teaches:
“wherein if the first and second entities have the same subgroup number for the first attribute name, the entity processing module sets one or more fields in the object copy in accordance with the second entity’s attributes, and wherein at least one set field value in the object copy is different from its corresponding field value in the first object” (Paragraph [0060] and Paragraph [0065] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group and other groupings may be formed, as may be determined by the matching criteria)).

As per claim 31:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 30 above. 
Starks further teaches:
“wherein the entity processing module invokes a direct memory copy of the first object” (Paragraph [0086] (the data structures and instructions may also reside, completely within the main memory and/or within the processor during execution thereof by computing device)).

As per claim 34:
Starks, Anderson, Riggs and Malladi teach the system as specified in the parent claim 18 above. 
Starks further teaches:
“wherein the entity processing module compares a subgroup number assigned to the first entity and a subgroup number assigned to the second entity for the first attribute name” (Paragraph [0017] (the generated similarity value for the two entities may then be compared to a similarity value threshold to answer the question of whether the two entities are similar)).


Claims 5, 15 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Starks Kimberly (US PGPUB 20130159305) in view of Anderson Arlen (US PGPUB 20200320102) and in further view of Riggs Rory (US PGPUB 20180293207), Malladi et al (US PGPUB 20100083277) and  Call Charles G (US PGPUB 20020143521)

As per claim 5:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 1 above. 
Starks further teaches:
“for each common attribute name among the entities in the list, determining a number of different values for the common attribute name” (Paragraph [0082] (the associate transform may associate together one or more groups formed by the matching transforms like a first group is associated with a second group when the two groups share a common entity)).
Also Anderson teaches:
“wherein the recursively dividing includes dividing the list of entities into a corresponding number of subgroups based on the attribute name associated with the smallest number” Paragraph [0003], Paragraph [0099] and Paragraph [0102] (clusters (list of entities) can be hierarchical, where a given cluster at one level is itself divided (recursively dividing) into multiple clusters at another level, records are grouped together that have similar content (based on their corresponding tokens) to produce a collection of data clusters and records in a cluster exhibit a high measure of similarity with other members of the cluster)).
Starks, Anderson, Riggs and Malladi do not EXPLICITLY teach: further including: creating an array having an array length of M, M being the number of attribute name-value pairs included in an entity in the list; and assigning each of the determined number of different values to an element of the array, each element of the array representing a number of different values for an attribute name; and selecting a smallest number in the array.
However, Call teaches:
“further including: creating an array having an array length of M, M being the number of attribute name-value pairs included in an entity in the list” (Paragraph [0017] and Paragraph [0022] wherein Call’s teachings of (store fixed and variable length data as an addressable array of integer values organized to provide efficient data manipulation functions typically performed by hierarchical object oriented data handling systems, including systems conforming to the Document Object Model))
 “and assigning each of the determined number of different values to an element of the array, each element of the array representing a number of different values for an attribute name” (Paragraph [0023] wherein Call’s teachings of (data stored in the integer array is subdivided into items, and items are subdivided into fields where items may be organized into more complex data structures, such as relational tables, hierarchical object structures, linked lists and trees))
“and selecting a smallest number in the array” (Paragraph [0095] wherein Call’s teachings of the Data array is indexed so that the value in the array cell at the index location j is the value n which can be fetched)).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Starks, Anderson, Riggs,  Malladi and Call for “further including: creating an array having an array length of M, M being the number of attribute name-value pairs included in an entity in the list; and assigning each of the determined number of different values to an element of the array, each element of the array representing a number of different values for an attribute name; and selecting a smallest number in the array” as when variable length data is stored in the integer array, size and location data stored in the integer array is accessed to rapidly and directly access the variable size data (Call, Paragraph [0022]). 
Therefore, it would have been obvious to combine Starks, Anderson, Riggs, Malladi and Call.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 5 above.

As per claim 16:
Starks, Anderson, Riggs, Malladi and Call teach the method as specified in the parent claim 15 above. 
Call further teaches:
 “wherein the sort module selects a smallest number in the array, and divides the list of entities into a corresponding number of subgroups based on the attribute name associated with the smallest number” (Paragraph [0023] and Paragraph [0090] (data stored in the integer array is subdivided into items, and items are subdivided into fields. Items may be organized into more complex data structures, such as relational tables, hierarchical object structures, linked lists & trees and a recursive routine is used to walk through the binary tree )).

Claim 29 is rejected under 35 U.S.C. 103 as being un-patentable over Starks Kimberly (US PGPUB 20130159305) in view of Anderson Arlen (US PGPUB 20200320102) and in further view of Riggs Rory (US PGPUB 20180293207), Malladi et al (US PGPUB 20100083277) and Caceres Barry (US PGPUB 20100161602).

As per claim 29:
Starks, Anderson, Riggs and Malladi teach the system as specified in the parent claim 11 above. 
Starks, Anderson, Riggs and Malladi do not EXPLICITLY teach: wherein the first tuple has the most matches among the list of entities than any other tuple.
However, Caceres teaches:
“wherein the first tuple has the most matches among the list of entities than any other tuple” (Paragraph [0045] (the entity resolution system may also include a method for selecting a preferred group and choosing a best value from the members of the preferred group)).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Starks, Anderson, Riggs, Malladi and Caceres for “wherein the first tuple has the most matches among the list of entities than any other tuple” as it enables organizing attribute values associated with an entity for a specific attribute type into groups, based on a level of similarity with other members of the group (Caceres, Paragraph [0043]. 
Therefore, it would have been obvious to combine Starks, Anderson, Riggs, Malladi and Caceres.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being un-patentable over Starks Kimberly (US PGPUB 20130159305) in view of Anderson Arlen (US PGPUB 20200320102) and in further view of Riggs Rory (US PGPUB 20180293207),  Malladi et al (US PGPUB 20100083277) and  Wong et al (US PGPUB 20110238707)

As per claim 32:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 31 above. 
Starks further teaches:
“wherein if the first and second entities have the same subgroup number for the first attribute name” Paragraph [0060], and Paragraph [0066] (a match transform may be configured to obtain entities in the form of rows, then output the rows with a group number that associates the entities with a group)).
Starks, Anderson, Riggs and Malladi do not EXPLICITLY teach: the entity processing module invokes a method that causes a bitwise copy of the first object to be created and causes return of a reference to the object copy, wherein the entity processing module manipulates the object copy via the reference.
However, Wong teaches:
“the entity processing module invokes a method that causes a bitwise copy of the first object to be created and causes return of a reference to the object copy, wherein the entity processing module manipulates the object copy via the reference” (Paragraph [0008], Paragraph [0022], Paragraph [0024] and Paragraph [0025] (the object is created within the system utilizing a template where the template may include a standard template entity,  the object may inherit one or more of standard fields and standard features from the template and the object may be stored in a database of the system once it is created )).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Starks, Anderson, Riggs,  Malladi and Wong for “the entity processing module invokes a method that causes a bitwise copy of the first object to be created and causes return of a reference to the object copy, wherein the entity processing module manipulates the object copy via the reference” as creating an object within a system, utilizing a template can enable increased efficiency, resource and time savings, and more intuitive object creation (Wong, Paragraph [0007]). 
Therefore, it would have been obvious to combine Starks, Anderson, Riggs, Malladi and Wong.

As per claim 33:
Starks, Anderson, Riggs and Malladi teach the method as specified in the parent claim 18 above. 
Starks, Anderson, Riggs and Malladi do not EXPLICITLY teach: wherein the entity processing module creates the first object by instantiating a class, the class corresponding to the first entity and being defined in an object-oriented programming language.
However, Wong teaches:
“wherein the entity processing module creates the first object by instantiating a class, the class corresponding to the first entity and being defined in an object-oriented programming language” (Paragraph [0008], Paragraph [0024] and Paragraph [0025] wherein Wong’s teachings of (the template or a class may be used as the basis for the object, the object may inherit one or more characteristics from the template or instantiating the class)).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Starks, Anderson, Riggs, Malladi and Wong for “wherein the entity processing module creates the first object by instantiating a class, the class corresponding to the first entity and being defined in an object-oriented programming language” as creating an object within a system, utilizing a template can enable increased efficiency, resource and time savings, and more intuitive object creation (Wong, Paragraph [0007]). 
Therefore, it would have been obvious to combine Starks, Anderson, Riggs, Malladi and Wong.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewak et al, (US PGPUB 20180101621), a method of organizing, managing, and providing interactive access to data in a database is disclosed, along with a program and a system for implementing the method. Associations between each data Item and at least one ItemSelector are established and stored. A predefined (but modifiable) Vocabulary of ItemSelectors sufficient to describe each Item of the database is created. Presently selected Items are described by a combination of associations defined by an appropriate Boolean combination of each ItemSelector in a presently selected set of ItemSelectors.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163